Case: 13-10967   Date Filed: 01/06/2014   Page: 1 of 4


                                                      [DO NOT PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 13-10967
                      Non-Argument Calendar
                    ________________________

             D.C. Docket No. 2:12-cv-00423-MHT-SRW



ROSSLON JOWERS,

                                                         Plaintiff-Appellant,

                                  versus

STATE OF ALABAMA,

                                                                  Defendant,

WILLIAM W. WYNNE, JR.,
ALABAMA BOARD OF PARDONS AND PAROLES,
CLIFF WALKER,
ROBERT P. LONGSHORE,

                                                      Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Alabama
                   ________________________

                          (January 6, 2014)
                 Case: 13-10967        Date Filed: 01/06/2014       Page: 2 of 4


Before TJOFLAT, JORDAN and BLACK, Circuit Judges.

PER CURIAM:

       Rosslon Jowers, proceeding pro se, appeals the dismissal of her employment

discrimination claims against the Alabama Board of Pardons and Paroles, and three

of its employees (collectively, the Parole Board). Following an evidentiary

hearing, the district court entered an order enforcing the terms of a written

settlement agreement reached before a federal magistrate judge. Because the

settlement agreement included a requirement that Jowers’ lawsuit be dismissed, the

district court dismissed her employment discrimination claims. On appeal, Jowers

argues the district court erred in enforcing the settlement agreement and dismissing

her claims because she did not consent to the agreement, but was coerced by her

attorney to sign it against her will. 1

       We review the district court’s decision to enforce a settlement agreement for

an abuse of discretion. Resnick v. Uccello Immobilien GMBH, Inc., 227 F.3d
1347, 1350 (11th Cir. 2000). A district court’s findings of fact are reviewed for

clear error. Wexler v. Anderson, 452 F.3d 1226, 1230 (11th Cir. 2006). We may



       1
          Jowers also raises legal malpractice and due process claims for the first time on appeal.
Because she failed to raise these claims before the district court, and none of the exceptions to
the rule barring appellate review of newly raised issues apply, we decline to consider these
claims. See Narey v. Dean, 32 F.3d 1521, 1526-27 (11th Cir. 1994). Moreover, we need not
consider whether her attorney had actual or apparent authority to settle for her because Jowers
was present for the mediation and personally executed the settlement agreement.

                                                 2
              Case: 13-10967     Date Filed: 01/06/2014    Page: 3 of 4


affirm on any basis that finds support in the record. Lucas v. W.W. Grainger, Inc.,

257 F.3d 1249, 1256 (11th Cir. 2001).

      The enforcement of a settlement agreement is governed by contract law of

the forum state. Hayes v. Nat’l Serv. Indus., 196 F.3d 1252, 1254 (11th Cir. 1999).

A validly executed, written settlement agreement is binding on the parties and will

not be set aside, absent proof of “fraud, collusion, accident, surprise or some

ground of [similar] nature.” Brocato v. Brocato, 332 So. 2d 722, 724 (Ala. 1976)

(quotation omitted).

      Jowers was present for the mediation, and personally signed the settlement

agreement, which was in writing. These facts are sufficient to bind the parties

absent coercion or other similar grounds. Brocato, 332 So. 2d at 724. Although

Jowers claims she was coerced into signing the agreement, the record supports the

district court’s finding that she voluntarily, albeit “begrudgingly,” executed the

agreement. Her attorney testified he informed her that she did not have to sign

anything. He also testified, as did a representative from the Parole Board who

attended the mediation conference, that the magistrate judge informed Jowers that

mediation was voluntary. Further, Jowers testified she settled, in part, because she

was worried she would be liable for discovery costs, which undermines her

assertion that she consented because of coercion. In light of the court’s valid

finding that Jowers voluntarily consented to the agreement, the fact that she was


                                          3
              Case: 13-10967    Date Filed: 01/06/2014   Page: 4 of 4


unhappy about doing so is insufficient to set the agreement aside. The district

court did not abuse its discretion in enforcing the settlement agreement and

dismissing Jowers’ employment discrimination claims.

      AFFIRMED.




                                         4